     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 1 of 15 Page ID #:33




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     Tom E. Wheeler (SBN 308789)
 3     Kelsey L. Kuberka (SBN 321619)
       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4     21550 Oxnard St., Suite 780
 5     Woodland Hills, CA 91367
       Phone: 323-306-4234
 6
       Fax: 866-633-0228
 7     tfriedman@ toddflaw.com
 8     abacon@ toddflaw.com
       twheeler@toddflaw.com
 9     kkuberka@toddflaw.com
10
       Attorneys for Plaintiff
11
                           UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13    TERRY FABRICANT, individually         Case No.: 2:19-cv-03148-FMO-SK
14    and on behalf of all others similarly
      situated,                             FIRST AMENDED CLASS
15                                          ACTION COMPLAINT
16    Plaintiff,
                                            DEMAND FOR JURY TRIAL
17
             vs.
18
19    PARAMOUNT HOLDING
      COMPANY LLC D/B/A
20    PARAMOUNT PAYMENT SYSTEMS
21    LLC; and DOES 1 through 10,
      inclusive, and each of them,
22
23    Defendant.
24          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
25    all others similarly situated, alleges the following upon information and belief
26    based upon personal knowledge:
27                               NATURE OF THE CASE
28          1.     Plaintiff brings this action individually and on behalf of all others


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                             -1-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 2 of 15 Page ID #:34




 1    similarly situated seeking damages and any other available legal or equitable
 2    remedies resulting from the illegal actions of PARAMOUNT HOLDING
 3    COMPANY LLC doing business in the State of California as Paramount Payment
 4    Systems, LLC (“PARAMOUNT”), in negligently, knowingly, and/or willfully
 5    contacting consumers on consumers’ cellular telephones in violation of the
 6    Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 7    regulations, specifically the National Do-Not-Call provisions, thereby invading
 8    consumers’ privacy.
 9                          SUBJECT MATTER JURISDICTION
10            2.   Pursuant to Class Action Fairness Act of 2005 (“CAFA”), jurisdiction
11    is proper under 28 U.S.C. § 1332(d)(2).
12            3.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
13    residing in Los Angeles, California and is a “person” as defined by 47 U.S.C. § 153
14    (39).
15            4.   Defendant PARAMOUNT HOLDING COMPANY LLC doing
16    business in the State of California as Paramount Payment Systems, LLC
17    (“PARAMOUNT”), is a credit card processing servicing company, and is a
18    “person” as defined by 47 U.S.C. § 153 (39). PARAMOUNT registered itself as a
19    “Foreign Limited Liability Company” with the California Secretary of State.
20            5.   Plaintiff is informed and believes, and based thereon alleges
21    PARAMOUNT, nor any member of the Limited Liability Company is a resident
22    of the State of California.
23            6.   Plaintiff, a resident of California, seeks relief on behalf of a Class,
24    which will result in at least one class member belonging to a different state than
25    that of Defendants.
26            7.   Plaintiff seeks up to $1,500.00 in damages for each call in violation of
27    the TCPA, which, when aggregated among a proposed class in the thousands,
28    exceeds the $5,000,000.00 threshold for federal court jurisdiction.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -2-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 3 of 15 Page ID #:35




 1          8.      Therefore, both prongs of 28 U.S.C. § 1332(d)(2), namely diversity
 2    jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
 3    (“CAFA”) are present, and this Court has jurisdiction pursuant to 28 U.S.C. §
 4    1332(d)(2).
 5                             PERSONAL JURISDICTION
 6          9.      Plaintiff is informed and believes, and based thereon alleges the Court
 7    has general jurisdiction over Defendant PARAMOUNT, where discoverable
 8    information will demonstrate the barrage of calls placed to unwitting California
 9    residents and cellular phones, in knowing or extreme reckless disregard for the
10    forum state, Plaintiff will be able to demonstrate Defendant PARAMOUNT’s
11    literal contacts with the state were so continuous and systematic as to render
12    Defendant PARAMOUNT essentially at home within California, invading the
13    privacy of California consumers.
14          10.     The Court, minimally, has specific personal jurisdiction where
15    Defendant PARAMOUNT’s contacts with the State of California give rise to
16    Plaintiff’s causes of action under the TCPA.
17          11.     Defendant PARAMOUNT purposefully directed its activities to
18    California where it called California residents, applying the “effects” test. Yahoo!
19    Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199, 1206 (9th Cir. 2006)
20          12.     Plaintiff’s cellular telephone numbers ending in -1083, begins with
21    area code (818). Pursuant to the North American Numbering Plan Administrator,
22    which is responsible for the U.S. telephone numbering system. FCC 03-153, 18
23    FCC Rcd 14014, ¶170 (rel. July 3, 2003) an 818 area code is used to designate
24    telephone numbers covering “most of the San Fernando Valley portion of Los
25    Angeles County and a small portion of Ventura County and principally serves the
26    communities of Agoura Hills, Burbank, Canoga Park, Calabasas, Glendale,
27    Granada Hills, Hidden Hills, La Canada Flintridge, La Crecenta, Los Angeles,
28    North Hollywood, Northridge, Oak Park, Pasadena, Pacoima, Reseda, San


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               -3-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 4 of 15 Page ID #:36




 1    Fernando, Sepulveda, Sun Valley, Sunland Tujunga, Thousand Oaks, Van Nuys
 2    and Westlake Village.”
 3          13.    Plaintiff alleges Defendant PARAMOUNT committed an intentional
 4    act directly aimed at California when it called a California-designated cellular
 5    phone number, and thereby caused harm by invading California residents’ privacy,
 6    a harm likely to be suffered in the forum state.
 7          14.    As alleged herein, Plaintiff’s allegations relate to Defendant
 8    PARAMOUNT’s calls to his cellular telephone number ending in -1083. Plaintiff
 9    thereby alleges his claims arise out of and relate to forum-related activities.
10                                          VENUE
11          15.    Venue is proper in the United States District Court for the Central
12    District of California pursuant to 28 U.S.C. § 1391(b), because Defendant does
13    business within the State of California.
14          16.    Furthermore, not only does Plaintiff reside within the County of Los
15    Angeles, the cellular phone with area code (818), is designated specifically within
16    the County of Los Angeles. See e.g. Abedi v. New Age Med. Clinic PA, 2018 WL
17    3155618 (citing Luna v. Shac, LLC, 2014 U.S. Dist. LEXIS 96847, *11, 2014 WL
18    3421514 (N.D. Cal. July 14, 2014) (finding purposeful direction “where
19    [Defendant] intentionally sent text messages directly to cell phones with California
20    based area codes, which conduct allegedly violated the TCPA and gave rise to this
21    action, [Defendant] expressly aimed its conduct at California.”)).
22                                   DOE DEFENDANTS
23          17.    The true names and capacities of the Defendants sued herein as DOE
24    DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who
25    therefore sues such Defendants by fictitious names. Each of the Defendants
26    designated herein as a DOE is legally responsible for the unlawful acts alleged
27    herein. Plaintiff will seek leave of Court to amend the Complaint to reflect the true
28    names and capacities of the DOE Defendants when such identities become known.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                 -4-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 5 of 15 Page ID #:37




 1          18.    Plaintiff is informed and believes that at all relevant times, each and
 2    every DOE Defendant was acting as an agent and/or employee of Defendant
 3    PARAMOUNT and was acting within the course and scope of said agency and/or
 4    employment with the full knowledge and consent of Defendant PARAMOUNT.
 5    Plaintiff is informed and believes that each of the acts and/or omissions complained
 6    of herein was made known to, and ratified by Defendant PARAMOUNT.
 7                              FACTUAL ALLEGATIONS
 8          19.    Beginning in or around March of 2018, Plaintiff received several calls
 9    on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
10    Plaintiff to purchase Defendant’s services.
11          20.    For each call, Plaintiff would be greeted by an agent, and then be
12    transferred to another representative.
13          21.    Plaintiff is informed, believes and based thereon alleges that
14    Defendant used an “automatic telephone dialing system” as defined by 47 U.S.C.
15    § 227(a)(1) to place its call to Plaintiff seeking to solicit its services, and would
16    transfer “warm leads” in which a consumer answered or did not immediately
17    disconnect the call.
18          22.    Defendant contacted or attempted to contact Plaintiff from telephone
19    numbers (718) 407-6308 confirmed to belong to Defendant.
20          23.    Defendant’s calls constituted calls that were not for emergency
21    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
22          24.    During all relevant times, Defendant did not possess Plaintiff’s “prior
23    express consent” to receive calls using an automatic telephone dialing system or an
24    artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
25    227(b)(1)(A).
26          25.    Further, Plaintiff’s cellular telephone numbers ending in -1083 was
27    added to the National Do-Not-Call Registry on or about June 4, 2008.
28          26.    Defendant placed multiple calls soliciting its business to Plaintiff on


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -5-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 6 of 15 Page ID #:38




 1    his cellular telephone ending in -1083 beginning on or about March of 2018.
 2          27.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 3    64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 4          28.    Plaintiff received numerous solicitation calls from Defendant within a
 5    12-month period.
 6          29.    Defendant continued to call Plaintiff in an attempt to solicit its
 7    services and in violation of the National Do-Not-Call provisions of the TCPA.
 8          30.    Upon information and belief, and based on Plaintiff’s experiences of
 9    being called by Defendant after being on the National Do-Not-Call list for several
10    years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
11    establish and implement reasonable practices and procedures to effectively prevent
12    telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
13    227(c)(5).
14                                 CLASS ALLEGATIONS
15          31.    Plaintiff brings this action individually and on behalf of all others
16    similarly situated, as a member the two proposed classes (hereafter, jointly, “The
17    Classes”).
18          32.    The class concerning the ATDS claim for no prior express consent
19    (hereafter “The ATDS Class”) is defined as follows:
20
                   All persons within the United States who received any
21                 solicitation/telemarketing telephone calls to said
22                 person’s cellular telephone made through the use of any
                   automatic telephone dialing system or an artificial or
23
                   prerecorded voice and such person had not previously
24                 consented to receiving such calls within the four years
25
                   prior to the filing of this Complaint, soliciting
                   Defendant’s services.
26
27          33.    The class concerning the National Do-Not-Call violation (hereafter
28    “The DNC Class”) is defined as follows:


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -6-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 7 of 15 Page ID #:39




 1
                   All persons within the United States registered on the
 2                 National Do-Not-Call Registry for at least 30 days, who
 3                 had not granted Defendant prior express consent nor had
                   a prior established business relationship, who received
 4
                   more than one call made by or on behalf of Defendant
 5                 that promoted Defendant’s products or services, within
 6
                   any twelve-month period, within four years prior to the
                   filing of the complaint.
 7
 8          34.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 9    of all persons within the United States who received any collection telephone calls
10    from Defendant to said person’s cellular telephone made through the use of any
11    automatic telephone dialing system or an artificial or prerecorded voice and such
12    person had not previously not provided their cellular telephone number to
13    Defendant within the four years prior to the filing of this Complaint.
14          35.    Plaintiff represents, and is a member of, The DNC Class, consisting
15    of all persons within the United States registered on the National Do-Not-Call
16    Registry for at least 30 days, who had not granted Defendant prior express consent
17    nor had a prior established business relationship, who received more than one call
18    made by or on behalf of Defendant that promoted Defendant’s products or services,
19    within any twelve-month period, within four years prior to the filing of the
20    complaint.
21          36.    Defendant, its employees and agents are excluded from The Classes.
22    Plaintiff does not know the number of members in The Classes, but believes the
23    Classes members number in the thousands, if not more. Thus, this matter should
24    be certified as a Class Action to assist in the expeditious litigation of the matter.
25          37.    The Classes are so numerous that the individual joinder of all of its
26    members is impractical. While the exact number and identities of The Classes
27    members are unknown to Plaintiff at this time and can only be ascertained through
28    appropriate discovery, Plaintiff is informed and believes and thereon alleges that


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -7-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 8 of 15 Page ID #:40




 1    The Classes includes thousands of members. Plaintiff alleges that The Classes
 2    members may be ascertained by the records maintained by Defendant.
 3          38.    Plaintiff and members of The ATDS Class were harmed by the acts of
 4    Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5    and ATDS Class members via their cellular telephones thereby causing Plaintiff
 6    and ATDS Class members to incur certain charges or reduced telephone time for
 7    which Plaintiff and ATDS Class members had previously paid by having to retrieve
 8    or administer messages left by Defendant during those illegal calls, and invading
 9    the privacy of said Plaintiff and ATDS Class members.
10          39.    Common questions of fact and law exist as to all members of The
11    ATDS Class which predominate over any questions affecting only individual
12    members of The ATDS Class. These common legal and factual questions, which
13    do not vary between ATDS Class members, and which may be determined without
14    reference to the individual circumstances of any ATDS Class members, include,
15    but are not limited to, the following:
16                 a. Whether, within the four years prior to the filing of this Complaint,
17                    Defendant made any telemarketing/solicitation call (other than a
18                    call made for emergency purposes or made with the prior express
19                    consent of the called party) to an ATDS Class member using any
20                    automatic telephone dialing system or any artificial or prerecorded
21                    voice to any telephone number assigned to a cellular telephone
22                    service;
23                 b. Whether Plaintiff and the ATDS Class members were damaged
24                    thereby, and the extent of damages for such violation; and
25                 c. Whether Defendant should be enjoined from engaging in such
26                    conduct in the future.
27          40.    As a person that received numerous telemarketing/solicitation calls
28    from Defendant using an automatic telephone dialing system or an artificial or


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               -8-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 9 of 15 Page ID #:41




 1    prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 2    claims that are typical of The ATDS Class.
 3          41.    Plaintiff and members of The DNC Class were harmed by the acts of
 4    Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5    and DNC Class members via their telephones for solicitation purposes, thereby
 6    invading the privacy of said Plaintiff and the DNC Class members whose telephone
 7    numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
 8    members were damaged thereby.
 9          42.    Common questions of fact and law exist as to all members of The
10    DNC Class which predominate over any questions affecting only individual
11    members of The DNC Class. These common legal and factual questions, which do
12    not vary between DNC Class members, and which may be determined without
13    reference to the individual circumstances of any DNC Class members, include, but
14    are not limited to, the following:
15                 a. Whether, within the four years prior to the filing of this Complaint,
16                    Defendant or its agents placed more than one solicitation call to the
17                    members of the DNC Class whose telephone numbers were on the
18                    National Do-Not-Call Registry and who had not granted prior
19                    express consent to Defendant and did not have an established
20                    business relationship with Defendant;
21                 b. Whether Defendant obtained prior express written consent to place
22                    solicitation calls to Plaintiff or the DNC Class members’
23                    telephones;
24                 c. Whether Plaintiff and the DNC Class member were damaged
25                    thereby, and the extent of damages for such violation; and
26                 d. Whether Defendant and its agents should be enjoined from
27                    engaging in such conduct in the future.
28          43.    As a person that received numerous solicitation calls from Defendant


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                              -9-
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 10 of 15 Page ID #:42




 1    within a 12-month period, who had not granted Defendant prior express consent
 2    and did not have an established business relationship with Defendant, Plaintiff is
 3    asserting claims that are typical of the DNC Class.
 4          44.    Plaintiff will fairly and adequately protect the interests of the members
 5    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 6    class actions.
 7          45.    A class action is superior to other available methods of fair and
 8    efficient adjudication of this controversy, since individual litigation of the claims
 9    of all Classes members is impracticable. Even if every Classes member could
10    afford individual litigation, the court system could not. It would be unduly
11    burdensome to the courts in which individual litigation of numerous issues would
12    proceed. Individualized litigation would also present the potential for varying,
13    inconsistent, or contradictory judgments and would magnify the delay and expense
14    to all parties and to the court system resulting from multiple trials of the same
15    complex factual issues. By contrast, the conduct of this action as a class action
16    presents fewer management difficulties, conserves the resources of the parties and
17    of the court system, and protects the rights of each Classes member.
18          46.    The prosecution of separate actions by individual Classes members
19    would create a risk of adjudications with respect to them that would, as a practical
20    matter, be dispositive of the interests of the other Classes members not parties to
21    such adjudications or that would substantially impair or impede the ability of such
22    non-party Class members to protect their interests.
23          47.    Defendant has acted or refused to act in respects generally applicable
24    to The Classes, thereby making appropriate final and injunctive relief with regard
25    to the members of the Classes as a whole.
26                              FIRST CAUSE OF ACTION
27           Negligent Violations of the Telephone Consumer Protection Act
28                                    47 U.S.C. §227(b).


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 10 -
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 11 of 15 Page ID #:43




 1                              On Behalf of the ATDS Class
 2          48.    Plaintiff repeats and incorporates by reference into this cause of action
 3    the allegations set forth above.
 4          49.    The foregoing acts and omissions of Defendant constitute numerous
 5    and multiple negligent violations of the TCPA, including but not limited to each
 6    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 7    47 U.S.C. § 227 (b)(1)(A).
 8          50.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 9    Plaintiff and the Class Members are entitled an award of $500.00 in statutory
10    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
11          51.    Plaintiff and the ATDS Class members are also entitled to and seek
12    injunctive relief prohibiting such conduct in the future.
13                             SECOND CAUSE OF ACTION
14     Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                  Act 47 U.S.C. §227(b)
16                              On Behalf of the ATDS Class
17          52.    Plaintiff repeats and incorporates by reference into this cause of action
18    the allegations set forth above.
19          53.    The foregoing acts and omissions of Defendant constitute numerous
20    and multiple knowing and/or willful violations of the TCPA, including but not
21    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
22    and in particular 47 U.S.C. § 227 (b)(1)(A).
23          54.    As a result of Defendant’s knowing and/or willful violations of 47
24    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
25    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
26    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
27          55.    Plaintiff and the Class members are also entitled to and seek injunctive
28    relief prohibiting such conduct in the future.


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 11 -
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 12 of 15 Page ID #:44




 1                              THIRD CAUSE OF ACTION
 2           Negligent Violations of the Telephone Consumer Protection Act
 3                                       47 U.S.C. §227(c)
 4                               On Behalf of the DNC Class
 5          56.    Plaintiff repeats and incorporates by reference into this cause of action
 6    the allegations set forth above.
 7          57.    The foregoing acts and omissions of Defendant constitute numerous
 8    and multiple negligent violations of the TCPA, including but not limited to each
 9    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
10    47 U.S.C. § 227 (c)(5).
11          58.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
12    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
13    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
14          59.    Plaintiff and the DNC Class members are also entitled to and seek
15    injunctive relief prohibiting such conduct in the future.
16                              FOURTH CAUSE OF ACTION
17     Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                Act 47 U.S.C. §227 et seq.
19                               On Behalf of the DNC Class
20          60.    Plaintiff repeats and incorporates by reference into this cause of action
21    the allegations set forth above.
22          61.    The foregoing acts and omissions of Defendant constitute numerous
23    and multiple knowing and/or willful violations of the TCPA, including but not
24    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
25    in particular 47 U.S.C. § 227 (c)(5).
26          62.    As a result of Defendant’s knowing and/or willful violations of 47
27    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
28    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                                - 12 -
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 13 of 15 Page ID #:45




 1    § 227(c)(5).
 2          63.      Plaintiff and the DNC Class members are also entitled to and seek
 3    injunctive relief prohibiting such conduct in the future.
 4                                  PRAYER FOR RELIEF
 5     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 6                               FIRST CAUSE OF ACTION
 7           Negligent Violations of the Telephone Consumer Protection Act
 8                                     47 U.S.C. §227(b)
 9                 As a result of Defendant’s negligent violations of 47 U.S.C.
10                   §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
11                   request $500 in statutory damages, for each and every violation,
12                   pursuant to 47 U.S.C. 227(b)(3)(B).
13                 Any and all other relief that the Court deems just and proper.
14                             SECOND CAUSE OF ACTION
15     Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                             Act
17                                     47 U.S.C. §227(b)
18                 As a result of Defendant’s willful and/or knowing violations of 47
19                   U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
20                   entitled to and request treble damages, as provided by statute, up to
21                   $1,500, for each and every violation, pursuant to 47 U.S.C.
22                   §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
23                 Any and all other relief that the Court deems just and proper.
24                              THIRD CAUSE OF ACTION
25           Negligent Violations of the Telephone Consumer Protection Act
26                                     47 U.S.C. §227(c)
27                 As a result of Defendant’s negligent violations of 47 U.S.C.
28                   §227(c)(5), Plaintiff and the DNC Class members are entitled to and


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 13 -
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 14 of 15 Page ID #:46




 1                 request $500 in statutory damages, for each and every violation,
 2                 pursuant to 47 U.S.C. 227(c)(5).
 3                 Any and all other relief that the Court deems just and proper.
 4                            FOURTH CAUSE OF ACTION
 5     Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                            Act
 7                                    47 U.S.C. §227(c)
 8                 As a result of Defendant’s willful and/or knowing violations of 47
 9                 U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
10                 to and request treble damages, as provided by statute, up to $1,500,
11                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
12                 Any and all other relief that the Court deems just and proper.
13          64.    Pursuant to the Seventh Amendment to the Constitution of the United
14                 States of America, Plaintiff is entitled to, and demands, a trial by jury.
15
16          Respectfully Submitted this 3rd Day of June, 2019.
17                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
                                        By: /s/ Todd M. Friedman
19
                                            Todd M. Friedman
20                                          Law Offices of Todd M. Friedman
21
                                            Attorney for Plaintiff

22
23
24
25
26
27
28



                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 14 -
     Case 2:19-cv-03148-FMO-SK Document 13 Filed 06/03/19 Page 15 of 15 Page ID #:47




 1    Filed electronically on this 3rd Day of June, 2019, with:

 2    United States District Court CM/ECF system
 3
      Notification sent electronically via the Court’s ECF system to:
 4
 5    Honorable Judge Fernando M. Olguin
 6
      United States District Court
      Central District of California
 7
 8    And all counsel of record.
 9    This 3rd Day of June, 2019
10
      s/Todd M. Friedman, Esq.
11
      TODD M. FRIEDMAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 15 -
